           Case 1:20-cv-03785-GHW Document 10 Filed 07/20/20 Page 1 of 1
                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                        DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                        DATE FILED: 7/20/2020
------------------------------------------------------------------X
  RAYMOND GONZALEZ, on behalf of himself and :
  all others similarly situated,                                  :
                                                                  :
                                                  Plaintiff,      :        1:20-cv-3785-GHW
                               -against-                          :
                                                                  :            ORDER
  ARTSANA USA, INC.,                                              :
                                                                  :
                                             Defendant.           :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:
         The stipulation at Dkt. No. 9 is ineffective, and the Court will not extend the time for

Defendant to answer or otherwise respond to the complaint. On June 17, 2020, the parties

submitted the exact same type of stipulation. In response, the Court noted that “the parties’

proposed stipulation does not comply with the Court’s Individual Rules.” Dkt. No. 8. The Court

extended the deadline regardless, but reminded counsel to “read and comply with the Court’s

Individual Rules.” Counsel clearly has not done so. Once again, counsel has filed a proposed

stipulation and order without filing a joint letter on the docket.

         Failure to comply with the Court’s Individual Rules in future may result in sanctions.

         Plaintiff is directed to serve a copy of this order on Defendant and to retain proof of service.

         SO ORDERED.

 Dated: July 20, 2020                                         _____________________________________
                                                                       GREGORY H. WOODS
                                                                      United States District Judge
